DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4 & 14-26 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 01/06/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14-15, 17-18 & 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE8419395U to Passavant-Werke in view of US Patent Number 5,911,537 to Pulver and further in view of US Patent Number 5,130,016 to Gavin.

A) As per Claim 1, Passavant-Werke teaches a manhole cover (Passavant-Werke: Figure 1) for positioning in a manhole opening providing access to an interior of a manhole vault, an external atmosphere being outside the manhole vault, the interior containing an internal atmosphere, the manhole cover comprising:
a top surface (Passavant-Werke: Figures 1-2, top of Item 2) positioned in the external atmosphere when the manhole cover is positioned in the manhole opening;
a bottom surface (Passavant-Werke: Figure 2, bottom of Item 2) positioned in the internal atmosphere when the manhole cover is positioned in the manhole opening; and
a plurality of through-holes (Passavant-Werke: Figures 1-2, Items 3) extending between the top and bottom surfaces, each of the plurality of through-holes being in fluid communication with the external atmosphere at the top surface, the top surface being configured to urge surface water to flow away from the plurality of through-holes (Passavant-Werke: Figures 1-2, dome shape of Item 2, with channels 5-6); and
a first portion of through-holes and a second portion of through-holes (Passavant-Werke: Figure 1, first portion is inner circle of Items 3, with second portion being outer circle of Items 3).
Passavant-Werke does not teach a ring-shaped wall attached to the bottom surface and surrounding a first portion of the plurality of through-holes, the ring-shaped wall separating the first portion of the plurality of through-holes from a second portion of the plurality of through-holes.
However, Pulver teaches a ring-shaped wall attached to the bottom surface (Pulver: Figure 13, Item 504).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Passavant-Werke by adding stiffening ribs including a ring-shaped wall, as taught by Pulver, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary 
Passavant-Werke in view of Pulver does not explicitly teach that the ring-shaped wall surrounds a first portion of the plurality of through-holes, the ring-shaped wall separating the first portion of the plurality of through-holes from a second portion of the plurality of through-holes.
However, Gavin teaches walls surrounding and separating multiple portions of through-holes (Gavin: Figures 1 & 3, Items 30 & 36 between all holes thereby in combination being between all holes in Figure 1 of Passavant-Werke and separating the inner and outer circles of Items 3), thereby in combination the ring wall separates the first and second portions of Passavant-Werke.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Passavant-Werke in view of Pulver by having walls between all through-holes, as taught by Gavin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Passavant-Werke in view of Pulver with these aforementioned teachings of Gavin with the motivation of further providing structural support throughout the entire area of the manhole cover, thereby making the cover more durable and able to better support weight on top.

B) As per Claim 2, Passavant-Werke in view of Pulver and Gavin teaches that each of the through-holes comprises a periphery, and the top surface comprises at least one dam positioned along the periphery of each of the through-holes configured to urge the surface water to flow away from the through-holes (Passavant-Werke: Paragraph 0023, line 3, openings are surrounded by marginal edges that are the dams).

C) As per Claim 3, Passavant-Werke in view of Pulver and Gavin teaches that the top surface has a dome shape configured to urge the surface water to flow away from the through-holes (Passavant-Werke: Figure 2, Item 2 is domed).

 the top surface comprises channels configured to urge the surface water to flow away from the through-holes (Passavant-Werke: Figure 1, Items 5-6).

E) As per Claim 14, Passavant-Werke teaches a manhole cover (Passavant-Werke: Figures 1-2) for positioning in a manhole opening providing access to an interior of a manhole vault, an external atmosphere being outside the manhole vault, the interior containing an internal atmosphere, the manhole cover comprising:
a top surface (Passavant-Werke: Figures 1-2, top of Item 2) positioned in the external atmosphere when the manhole cover is positioned in the manhole opening;
a bottom surface (Passavant-Werke: Figure 2, bottom of Item 2) positioned in the internal atmosphere when the manhole cover is positioned in the manhole opening;
a plurality of through-holes (Passavant-Werke: Figures 1-2, Items 3) extending between the top and bottom surfaces, the top surface comprising a plurality of channels that define a plurality of dam-like portions (Passavant-Werke: Paragraph 0023, line 3, openings are surrounded by marginal edges that are the dams), a different one of the plurality of dam-like portions surrounding each of the plurality of through-holes, the plurality of dam-like portions being configured to help prevent surface water from entering the plurality of through-holes;
a circular peripheral edge (Passavant-Werke: Figures 1-2, outer edge of cover near Item 7), a circular one of the plurality of channels (Passavant-Werke: Figure 1, inner Item 5 separating the two circles of Items 3) separating a first portion of the plurality of through-holes (Passavant-Werke: Figure 1, inner circle of Items 3) from a second portion of the circular channel (Passavant-Werke: Figure 1, outer circle of Items 3), the first portion being positioning inside a boundary defined by the circular channel, the second portion being positioned between the circular channel and the circular peripheral edge.
Passavant-Werke does not teach a ring-shaped wall attached to the bottom surface that surrounds the first portion of the plurality of through-holes.
However, Pulver teaches a ring-shaped wall attached to the bottom surface (Pulver: Figure 13, Item 504).

Passavant-Werke in view of Pulver does not explicitly teach that the ring-shaped wall surrounds a first portion of the plurality of through-holes, the ring-shaped wall separating the first portion of the plurality of through-holes from a second portion of the plurality of through-holes.
However, Gavin teaches a wall surrounding through-holes (Gavin: Figures 1 & 3, Items 30 & 36 between all holes thereby in combination being between all holes in Figure 1 of Passavant-Werke surrounding the inner circle of Items 3), thereby in combination the ring wall surrounds the first portion of through-holes in Passavant-Werke.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Passavant-Werke in view of Pulver by having walls between all through-holes, as taught by Gavin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Passavant-Werke in view of Pulver with these aforementioned teachings of Gavin with the motivation of further providing structural support throughout the entire area of the manhole cover, thereby making the cover more durable and able to better support weight on top.

F) As per Claim 15, Passavant-Werke in view of Pulver and Gavin teaches that a center portion surrounded by the first portion of the plurality of through-holes (Passavant-Werke: Figure 1, Item 4).

G) As per Claim 17, Passavant-Werke in view of Pulver and Gavin teaches a plurality of wells that extend inwardly from the circular peripheral edge, the wells being useable to lift the manhole cover 

H) As per Claim 18, Passavant-Werke in view of Pulver and Gavin teaches all the limitations except explicitly that at least a portion of the first portion of the plurality of through-holes have different sizes.
However, Applicant has not disclosed that having different sizes through-holes in a portion of the first portion solves any stated problem or is for any particular purpose. Moreover, it appears that Passavant-Werke would perform equally well with different sized holes. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the through-holes of Passavant-Werke different sizes because having multiple sizes of holes in a portion of the first portion does not appear to provide any unexpected results.

I) As per Claim 19, Passavant-Werke in view of Pulver and Gavin teaches that the second portion of the plurality of through-holes are elongated and extend radially (Passavant-Werke: Figure 1, outer circle of Items 3 are elongated and extend in their smaller direction radially).

J) As per Claim 20, Passavant-Werke in view of Pulver and Gavin teaches that a center portion positioned within the boundary, the plurality of through-holes being spaced apart from the center portion (Passavant-Werke: Figure 1, Item 4 is separate from holes 3 by inner channel 5).

K) As per Claim 21, Passavant-Werke in view of Pulver and Gavin teaches that a dividing one of the plurality of channels separates the first portion from the center portion (Passavant-Werke: Figure 1, inner channel 5).

L) As per Claim 22, Passavant-Werke in view of Pulver and Gavin teaches that the top surface has a dome shape that curves downwardly from the center portion toward the circular peripheral edge (Passavant-Werke: best shown in Figure 2, Item 2).

M) As per Claim 23, Passavant-Werke in view of Pulver and Gavin teaches that a plurality of support walls attached to the bottom surface and extending radially through the ring-shaped wall (Pulver: Figure 13, Items 502 extend from center toward edge through Item 504).

N) As per Claim 24, Passavant-Werke in view of Pulver and Gavin teaches a center portion (Passavant-Werke: Figure 1, Item 4); and
a structure attached to the center portion on the bottom surface, the plurality of support walls extending radially from the structure through the ring-shaped wall and toward the circular peripheral edge (Pulver: Figure 13, Items 502 extend from center toward edge through Item 504).

O) As per Claim 25, Passavant-Werke in view of Pulver and Gavin teaches that each of the plurality of support walls have a tapered distal end portion that terminates before reaching the circular peripheral edge (Pulver: Figure 13, Items 502 extend from center toward edge in a tapered manner, terminating before the edge as best shown in Figure 15).

P) As per Claim 26, Passavant-Werke in view of Pulver and Gavin teaches that the first portion are positioned between the structure and the ring-shaped wall, and the second portion are positioned between the ring-shaped wall and the circular peripheral edge (Gavin: Figures 1 & 3, Items 30 & 36 between all holes thereby in combination being between all holes in Figure 1 of Passavant-Werke and separating the inner and outer circles of Items 3).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passavant-Werke in view of Pulver and Gavin as applied to claim 15 above, and further in view of JP2015042816A to Igawa.

A) As per Claim 16, Passavant-Werke in view of Pulver and Gavin teaches all the limitations except that the first portion are outlet through-holes and the second portion are inlet through-holes.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Passavant-Werke in view of Pulver and Gavin by dividing the holes into inlet and outlet holes, as taught by Igawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Passavant-Werke in view of Pulver and Gavin with these aforementioned teachings of Igawa with the motivation of being able to more quickly ventilate the space thereby quickly and effectively removing noxious gases from inside the manhole vault

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 & 14-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/06/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762